Order entered December 10, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01646-CV

    IN RE GREYHOUND LINES, INC., FIRST GROUP AMERICA, AND MARC D.
                           HARRIS, Appellant

                      On Appeal from the 162nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-02930

                                           ORDER
       The Court GRANTS real parties’ December 4, 2013 agreed motion to extend time to file

response to petition for writ of mandamus. The Court ORDERS real parties to file their response by

January 24, 2014.


                                                      /s/   DOUGLAS S. LANG
                                                            JUSTICE